UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NXT Nutritionals Holdings, Inc. (Exact name of registrant as specified in Charter Delaware 333-147631 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 56 Jackson Street Holyoke, MA 01040 (Address of Principal Executive Offices) (413) 533-9300 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 17, 2010:45,131,068 shares of common stock. NXT NUTRITIONALS HOLDINGS, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE Item 1. Financial Information NXT NUTRITIONALS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) NXT Nutritionals Holdings, Inc. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2010 and 2009 (unaudited) Page(s) Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 (audited) – 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and March 31, 2009 (unaudited) – 2 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 (unaudited) – 3 Notes to the Consolidated Financial Statements (unaudited) 4-20 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Balance Sheets March 31, 2010 December 31, 2009 (unaudited) (audited) Assets Assets: Cash $ $ Accounts receivable Inventories Total Current Assets Debt Issuance Costs - net Total Assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable and accrued expenses $ $ Loans payable - related parties Loans payable - other - Accrued interest payable - related parties Registration rights payable Derivative liabilities - Total Current Liabilities Convertible notes payable - net of debt discount Total Long-Term Liabilities Total Liabilities Stockholders' Deficit Preferred stock, $0.001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized, 45,834,568 and 39,971,745 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements. 1 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, Sales - net of slotting fees and discounts $ $ Cost of sales Gross loss ) ) General and administrative expenses Loss from operations ) ) Other Income (Expenses) - Interest expense ) ) Derivative expense ) - Change in fair market value of derivative liability - Registration rights expense ) - Total Income (Expenses) ) ) Net loss $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding See accompanying notes to financial statements. 2 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt issue costs Amortization of debt discount Stock based compensation Warrants issued as consulting fee - Derivative expense - Change in fair value of derivative liability ) Registration rights expense - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) Inventory ) ) Increase (Decrease) in: Accounts payable and accrued expenses ) ) Accrued interest payable - related parties Accrued interest payable - convertible notes - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds fromloans payable - other - Proceeds from issuance of convertible notes Debt issuance costs paid in cash ) ) Payment on loans ) ) Payments on convertible notes - ) Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash Cash and Cash Equivalents - Beginning of Year Cash and Cash Equivalents - End of Year $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year for: Income Taxes $
